Citation Nr: 1528848	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from January 1944 to May 1946 and December 1950 to October 1951.  The Veteran died in February 2011; his survivors also included his widow (who, in turn, died in May 2012).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decisional letter from the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to payment of the surviving spouse's VA benefits.  Jurisdiction over this claim now lies with the VA Regional Office in Providence, Rhode Island.  In September 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

The appellant is seeking accrued benefits (a derivative claim) based on VA benefits to which her mother/the Veteran's widow was entitled because his service-connected major depressive disorder contributed to cause his death and/or his widow was entitled to VA death pension benefits.  

Review of the record shows that the Veteran died in February 2011.  At the time of his death, he did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits which he was entitled to receive on the basis of evidence in the file.  [Notably, a March 2011 letter notified his widow that, as the surviving spouse of the Veteran, she was entitled to receive the Veteran's benefit for the month in which he died and that a check for the month of his death would soon be sent.  It has not been claimed that this check was not received by his widow during her lifetime.]  Further, an unappealed March 2012 rating decision denied her claim for DIC and an unappealed April 2012 rating decision denied her claim for death pension.  The Veteran's widow died on May [redacted], 2012.  A claim for the Veteran's widow to be awarded special monthly compensation based on the need for regular aid and attendance or at the housebound rate had been received by VA in April 2012 and was pending at the time of her death.  

Initially, the Board notes that it is unclear whether the appellant is an eligible recipient for accrued benefits.  In this regard, periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid as follows:  Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a)(2), (3), (5); 38 C.F.R. § 3.1000(a), (2).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2014).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5).  Notably, a July 2012 Certificate of Appointment from the State of Rhode Island, Probate Court of the City of Cranston, shows that the son of the Veteran and his widow was named as the widow's fiduciary and qualified as Executor of her estate.  Further, the appellant's VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary (Application), (received by VA on August 21, 2012) shows that the funeral expenses of the Veteran's widow were paid from funds used from her estate.  The appellant did not indicate that she paid any debts and/or expenses of the last sickness and burial of the Veteran's widow.  On remand, the appellant should be asked to amend her Application to specifically show the expenses she paid from her own funds related to the last illness and burial of the Veteran's widow. 

If the appellant is eligible to receive accrued benefits based on her payment of expenses pertaining to the last illness and burial of the Veteran's widow, then the claim of the Veteran's widow to be awarded special monthly compensation based on the need for regular aid and attendance or at the housebound rate which had been pending at the time of her death should be adjudicated to determine whether there are any accrued benefits payable.

The appellant appeared pro se at her September 2014 videoconference hearing; however, a VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, dated the same day as her hearing shows that she appointed Massachusetts Department of Veteran's Services as her representative.  Thereafter, in her April 2015 letter to the Board, the appellant indicated that she "had a meeting with an officer at the Department of Veteran Affairs in Providence" and that she would "be contacting this officer to represent [her] case."  Thus, clarification as to representative is needed.

Finally, after the statement of the case (SOC) was issued in November 2013, additional evidence (consisting of additional argument from the appellant and copies of private treatment records) was added to the record (without Agency of Original Jurisdiction (AOJ) consideration or a waiver of such).  Notably, as the appellant's accrued benefits claim is derivative of the claim of her deceased mother/the Veteran's widow; i.e., she takes the claim as it stood on the date of her mother's death.  Notwithstanding, on remand, the AOJ will have an opportunity to review such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the appellant as to which service organization she wishes to be her representative.  Notify her that if the service organization she wishes to represent her is other than the Massachusetts Department of Veteran's Services, a new appointment form needs to be completed and submitted.

2.  Send the appellant an VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, and ask her to complete the form to show the expenses the appellant paid from her own funds related to the last illness and burial of the Veteran's widow.

3.  If the appellant provides the above information and is shown to be an eligible beneficiary for accrued benefits based on her payment of last expenses of the Veteran's widow, then adjudicate the claim of the Veteran's widow to be awarded special monthly compensation based on the need for regular aid and attendance or at the housebound rate which had been pending at the time of her death to determine whether there are any accrued benefits payable.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

